Exhibit 10.1
2008 Special Retirement Vesting Benefit Policy
“Incentive Plans” means the CA, Inc. 2002 and 2007 Incentive Plans, as in effect
from time to time.
“LTIP Participant” means any member of the CA, Inc. Executive Management Team or
any CA, Inc. executive at the level of Senior Vice President or higher.
“Special Retirement” means (1) the attainment of age 60 or (2) the attainment of
age 55 with at least 5 years of service with CA, Inc. and its subsidiaries and
(3) the LTIP Participant‘s written election of his or her intention to retire
during the next fiscal year in accordance with applicable administrative
procedures.
“Special Retirement Vesting” means:

  1.   With respect to any outstanding one-year performance share award, the
restricted shares granted after completion of the one-year Performance Cycle for
the award shall vest as follows:

  a.   70% of the shares on the grant date     b.   20% of the shares on the
first anniversary of the grant date,     c.   10% of the shares on the second
anniversary of the grant date.

  2.   With respect to any outstanding three-year performance share award, the
shares granted after completion of the applicable three-year Performance Cycle
shall be based on the actual performance achieved over the Performance Cycle for
the award, pro-rated based on the portion of the Performance Cycle representing
the number of days worked from the beginning of the Performance Cycle through
the date of Special Retirement.

Upon the occurrence of the Special Retirement of an LTIP Participant specified
on Appendix A, the LTIP Participant shall continue to be eligible to receive
Special Retirement Vesting in accordance with the terms as set forth herein on
Exhibit A.
The Chief Human Resources Officer and the Chief Executive Officer shall have the
authority to administer and interpret the 2008 Special Retirement Vesting
Benefit Policy.

 



--------------------------------------------------------------------------------



 



2010 Special Retirement Vesting Benefit Policy
“Incentive Plans” means the CA, Inc. 2002 and 2007 Incentive Plans, as in effect
from time to time.
“LTIP Participant” means any member of the CA, Inc. Executive Management Team or
any CA, Inc. executive at the level of Senior Vice President or higher.
“Special Retirement” means (1) the attainment of age 65 or (2) the attainment of
age 60 with at least 10 years of service with CA, Inc. and its subsidiaries and
(3) the LTIP Participant‘s written election of his or her intention to retire
during the next fiscal year in accordance with applicable administrative
procedures.
“Special Retirement Vesting” means:

  1.   With respect to any outstanding one-year performance share award, the
restricted shares granted after completion of the one-year Performance Cycle for
the award shall vest as follows, provided the LTIP Participant is employed by
CA, Inc. or one of its subsidiaries on the vesting date:

  a.   70% of the shares on the grant date     b.   20% of the shares on the
first anniversary of the grant date,     c.   10% of the shares on the second
anniversary of the grant date.

  2.   With respect to any outstanding three-year performance share award, the
shares granted after completion of the applicable three-year Performance Cycle
shall be based on the actual performance achieved over the Performance Cycle for
the award, pro-rated based on the portion of the Performance Cycle representing
the number of days worked from the beginning of the Performance Cycle through
the date of Special Retirement.

Upon the occurrence of the Special Retirement of an LTIP Participant, the LTIP
Participant shall be eligible for Special Retirement Vesting.
The Chief Human Resources Officer and the Chief Executive Officer shall have the
authority to administer and interpret the 2010 Special Retirement Vesting
Benefit Policy.

 